 Case 2:19-cv-00115-JRG Document 38 Filed 07/29/19 Page 1 of 5 PageID #: 509



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

SEVEN NETWORKS, LLC                                    §
                                                       §
               Plaintiff,                              §
                                                       §   Civil Action No. 2:19-cv-115-JRG
       v.                                              §
                                                       §
APPLE INC.,                                            §
                                                       §   JURY TRIAL REQUESTED
               Defendant.                              §
                                                       §
                                                       §
                                                       §


               JOINT MOTION FOR ENTRY OF A PROTECTIVE ORDER

       Plaintiff SEVEN Networks, LLC (Plaintiff) and Defendant Apple Inc. (Defendant)

(collectively, the Parties) file this motion for entry of a Protective Order.

        Accordingly, the Parties respectfully request that the Court enter the Protective Order

attached as Exhibit A.

Dated: July 29, 2019                           Respectfully submitted,

                                               /s/ Samuel Baxter
                                               Samuel F. Baxter (Tex. Bar No.
                                               01938000)
                                               sbaxter@mckoolsmith.com
                                               Jennifer Truelove (Tex. Bar No.
                                               24012906)
                                               jtruelove@mckoolsmith.com
                                               MCKOOL SMITH, P.C.
                                               104 East Houston, Suite 300
                                               Marshall, TX 75670
                                               Telephone: 903-923-9000
                                               Facsimile: 903-923-9099




                                                   1
Case 2:19-cv-00115-JRG Document 38 Filed 07/29/19 Page 2 of 5 PageID #: 510



                                  Kevin Burgess
                                  Texas State Bar No. 24006927
                                  kburgess@mckoolsmith.com
                                  Seth R. Hasenour
                                  Texas State Bar No. 24059910
                                  shasenour@mckoolsmith.com
                                  MCKOOL SMITH, P.C.
                                  300 W. 6th Street, Suite 1700
                                  Austin, Texas 78701
                                  Telephone: (512) 692-8704

                                  Kevin Schubert
                                  kschubert@mckoolsmith.com
                                  MCKOOL SMITH, P.C.
                                  One Bryant Park, 47th Floor
                                  New York, NY 10036
                                  Telephone: (212) 402-9400

                                  Eric Hansen
                                  Texas State Bar No. 19196650
                                  ehansen@mckoolsmith.com
                                  MCKOOL SMITH, P.C.
                                  300 Crescent Court, Suite 1500
                                  Dallas, Texas 75201
                                  Telephone: (214) 978-4000
                                  Attorneys for Plaintiff SEVEN Networks,
                                  LLC




                                     2
Case 2:19-cv-00115-JRG Document 38 Filed 07/29/19 Page 3 of 5 PageID #: 511



 Dated: July 29, 2019             /s/ Ruffin Cordell
                                  Ruffin Cordell (Lead Counsel)
                                  cordell@fr.com
                                  Texas Bar Number 04820550
                                  Indranil Mukerji
                                  mukerji@fr.com
                                  Massachusetts Bar Number 644059
                                  FISH & RICHARDSON P.C.
                                  1000 Maine Avenue SW, Suite 1000
                                  Washington, DC 20024
                                  Telephone: 202-783-5070
                                  Facsimile: 202-783-2331

                                  Benjamin C. Elacqua
                                  Texas Bar Number 24055443
                                  elacqua@fr.com
                                  Raisa Ahmad
                                  Texas Bar Number 24101437
                                  ahmad@fr.com
                                  Kathryn Quisenberry
                                  Texas Bar Number 24105639
                                  quisenberry@fr.com
                                  FISH & RICHARDSON P.C.
                                  1221 McKinney Street, Suite 2800
                                  Houston, TX 77010
                                  Telephone: 713-654-5300
                                  Facsimile: 713-652-0109

                                  Betty Chen
                                  Texas Bar No. 24056720
                                  bchen@fr.com
                                  FISH & RICHARDSON P.C.
                                  500 Arguello Street, Suite 500
                                  Redwood City, CA 94063
                                  Telephone: 650-839-5070
                                  Facsimile: 650-839-5071

                                  Noah Graubart
                                  Georgia Bar Number 141862
                                  graubart@fr.com
                                  FISH & RICHARDSON P.C.
                                  1180 Peachtree Street NE, 21st Floor
                                  Atlanta, GA 30309
                                  Telephone: 404-582-5005
                                  Facsimile: 404-582-5002

                                     3
Case 2:19-cv-00115-JRG Document 38 Filed 07/29/19 Page 4 of 5 PageID #: 512



                                  Melissa R. Smith
                                  State Bar No. 24001351
                                  melissa@gillamsmithlaw.com
                                  GILLAM & SMITH, LLP
                                  303 South Washington Avenue
                                  Marshall, Texas 75670
                                  Telephone: (903) 934-8450
                                  Facsimile: (903) 934-9257

                                  Attorneys for Defendant Apple Inc.




                                     4
Case 2:19-cv-00115-JRG Document 38 Filed 07/29/19 Page 5 of 5 PageID #: 513




                              CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). As such, this document was served on all counsel who
have consented to electronic services on July 29, 2019. Local Rule CV-5(a)(3)(A).

                                                 /s/ Jennifer Truelove
                                                 Jennifer Truelove


                           CERTIFICATE OF CONFERENCE

       Counsel for Plaintiff and counsel for Defendant have discussed the matters herein and
have agreed to this joint filing.

                                                 /s/ Jennifer Truelove
                                                 Jennifer Truelove




                                             5
